                  Case 18-36401 Document 11 Filed in TXSB on 11/28/18 Page 1 of 1
                                             UNITED STATES BANKRUPTCY COURT
                                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                                     HOUSTON DIVISION


  IN   RE:                                                              $                            cASE     No.    18-36401

  PRAGATI     VAIDYA                                                    $

  DEBTORS(S),                                                           $                            CHAPTER          11

                                            NOTICE OF APPEARANCE AND REQUEST
                                           FOR SERVICE OF NOTICES AND PLEADINGS

    PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf of:

    HARRIS COUNTY

 secured creditor(s) in the above-referenced proceedings. The undersigned hereby requests notice and copies         ofall motions   notices,

 reports, briefs, applications, adversary proceedings, proposed orders, confirmed copies oforders, any proposed disclosure statement

 or plan of reorganization that has been filed with the court, any other documents or instruments filed in the above-referenced

 proceedings and any other matter in which notice is required pursuant to 1l U.S.C, Sec. 1109(b) and Bankruptcy Rules 2002(a) and

 (b),3017(a), and 9013 ofthe Federal Rules ofBankruptcy Procedure.

    Copies should be mailed to the secured creditor(s) in care of the undersigned at the address set forth below.

                                                             Certificate of Service

I do hereby certifi that on J0rl41 ou, o,               \/           a copy   ofthe above and foregoing   has been this date served

electronically or mailed to the parties listed below:


                                                   us TRUSTEE (HOUSTON)                          PRAGATI VAIDYA
                                                   OFFICE OF THE US TRUSTEE                      5531 PINE ST, UNIT S
                                                   515 RUSK AVENUE STE.3516                      HOUSTON, T)(77O8I
                                                   HOUSTON, TX77OO2

                                                             LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                                             PO Box 3064
                                                             HOUSTON, TX77253-3064
                                                             Telephone: (7 13) 844-3400
                                                             Facsimile: (713)844-3503
                                                             Email                _bankruptcy@publicans.com
                                                                                                                              (


                                                             By:
                                                                       L.
                                                                   SBN:24036691 TX
